Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group VI, claims 18-21, 34 and 32-33, without traverse, in the reply filed on 7/4/2022 is acknowledged.  
Claims 22-31 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. 

DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 18-21 and 34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nidhi Agarwal et al. (US 2016/0022135), hereinafter ‘Agarwal’.

With regards to Claim 18, Agarwal discloses
A system for assessing a health condition of a user (A method and apparatus for managing blinking … stressing the eyes can lead to premature myopia and short-term health effects, such as stress and headaches, Abstract) comprising: 
a sensor unit (includes at least one blink sensor module [0020]; [0053]) comprising at least one eye sensor adapted to obtain an optical signal reflected from an eye of the user (a light-emitting diode (LED) is positioned near one or both of a user's eyes … A photodetector is placed to receive light emitted from the LED and reflected by the user's eyes [0053]), 
wherein the sensor unit can be mounted on a wearable device (a wearable electronic computing device, such as a device worn with eyeglass frames, a light-emitting diode (LED) is positioned near one or both of a user's eyes [0053]); 
a monitoring unit connected to the sensor unit and adapted to derive data related to an eye activity of the user by processing the optical signal (the block diagram 200 represents some of the components of the device 102 [0028]; processing element 204, Fig.2; the processing element 204 processes a series of “frames” of image data captured by the camera 214 [0043]), 
wherein the data related to the eye activity of the user is included in the optical signal (Fig.3, Step 308; the device 102 detects 308 the user blinking [0052]; the processing element 204 is programmed to detect specific differences in the reflected light captured by the photodetector to determine if the light was reflected by the user's eyes [0053]); 
a storage unit connected to the monitoring unit and adapted to store the derived data related to the eye activity of the user and recorded data (memory 206, Fig. 2); and 
wherein the monitoring unit is further adapted to obtain the recorded data from the storage unit (access remote databases to aid the processing element 204 in determining user characteristics and whether a user blinked [0048]) and to assess the health condition of the user (determine, based on the blink sensor data received by the at least one blink sensor module, whether a user of the electronic computing device blinked in response to the presented blink inducement [0020]; .
by comparing the recorded data with the derived data related to the eye activity of the user (The processing element 204 then compares the visual markers against a database of reference markers that are associated with reference images of open eyes and closed eyes. If the processing element 204 can match a sufficient number of the visual markers to the reference markers, then the processing element 204 can determine from the captured image data whether the user blinked [0041]; If the reflected light that is detected matches a signature for the user's eyelids, then the device 102 determines the user is blinking [0053]).

With regards to Claim 19, Agarwal additionally discloses that the recorded data comprises stored data related to the eye activity of the user, stored data related to the eye activity of other users, stored data related to the health condition of the user and/or stored data related to a health condition of the other users (a database of reference markers associated with people in different age groups might be used by the processing element 204 in making a determination of whether the user is a child. The database may be stored locally on a device that includes the processing element 204, using the memory 206, or it may be stored remotely on another device and accessed using the transceiver 202 [0045]; remote databases to aid the processing element 204 in determining user characteristics and whether a user blinked [0048]).

With regards to Claim 20, Agarwal discloses the claimed limitations as discussed above with regards to Claim 19.

With regards to Claim 21, Agarwal additionally discloses that the optical signal originates from a light source, wherein the light source is an ambient light and/or an artificial light source, the artificial light source being mountable on the wearable device (For a wearable electronic computing device, such as a device worn with eyeglass frames, a light-emitting diode (LED) is positioned near one or both of a user's eyes. The LED emits infrared light at a frequency below the visible spectrum so as to go unnoticed by the user wearing the eyeglass frames. A photodetector is placed to receive light emitted from the LED and reflected by the user's eyes [0053]).

With regards to Claim 34, Agarwal discloses the claimed limitations as discussed above with regards to Claim 18.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 32 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Agarwal in view of John Graham Macnamara et al. (US 2018/0136486), hereinafter ‘Macnamara’.

With regards to Claim 32, Agarwal discloses the claimed invention as discussed in Claim 18.
Agrawal discloses the monitoring unit as discussed in Claim 18.
However, Agarwal does not specifically disclose wherein the eye movement sensor or the sensor unit is further adapted to sense at least one of movements of the eyes, size of the pupils or change of a lens shape of the user, wherein the monitoring unit is further adapted to determine an accommodation effort using at least one of a vergence derived from the sensed movements of the eyes, the size of the pupils and the change of the lens shape.
Macnamara discloses wherein the eye movement sensor or the sensor unit is further adapted to sense at least one of movements of the eyes, size of the pupils or change of a lens shape of the user, wherein the monitoring unit is further adapted to determine an accommodation effort using at least one of a vergence derived from the sensed movements of the eyes, the size of the pupils and the change of the lens shape (The eye tracking module may be configured to determine the vergence of the user's eyes in order to determine what the appropriate normal accommodation would be (through the direct relationship between vergence and accommodation) for the projection of one or more virtual images, and may also be configured to track one or more eye-related parameters (e.g., position of the eye, eye movements, eye patterns, etc.) [0075]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Agarwal in view of Macnamara to determine an accommodation effort using at least one of a vergence derived from the sensed movements of the eyes, the size of the pupils and the change of the lens shape to assess health issues (the biofeedback system may monitor movements and changes in the eye of the user (e.g., via camera 24 and light source 26) to determine that the user is struggling to accommodate. For example, the light field processor system may monitor vergence, pupil dilation, and/or movement and/or shape of the natural lens of the eye, Macnamara [0199]).

With regards to Claim 33, while disclosing the monitoring unit as discussed above, Agrawal does not disclose the monitoring unit is further adapted to calculate the viewing distance of the user based on the determined accommodation effort.
Macnamara discloses calculating the viewing distance of the user based on the determined accommodation effort (the vergence of the eyes can assist in determining the distance at which the viewer is directing his or her attention (e.g., focusing). This distance may be ascertained from the convergence of the lines of sight of the eyes [0179]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Agarwal in view of Macnamara to calculate the viewing distance of the user based on the determined accommodation effort to track the user’s (Accordingly, in various embodiments, the user's eyes may be tracked to a convergence point at a particular distance from the wearer, Macnamara [0179]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER SATANOVSKY whose telephone number is (571)270-5819.  The examiner can normally be reached on M-F: 9 am-5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272-2306.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALEXANDER SATANOVSKY/
Primary Examiner, Art Unit 2863